  8:18-cv-00495-RFR-CRZ Doc # 59 Filed: 09/21/21 Page 1 of 4 - Page ID # 121




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CANDACE A. WHITE,

                     Plaintiff,                          8:18CV495

      vs.
                                                           ORDER
UNITED      HEALTHCARE            SERVICES,
INC.,

                     Defendant.


      Consistent with the undersigned magistrate judge’s case management
practices, defense counsel has advised the court that a discovery issue has
arisen and she requests a conference with the court to potentially avoid formal
motion practice. Defense counsel believes Plaintiff is not complying with prior
agreements between counsel and court orders regarding those discovery issues
now that Plaintiff’s second attorney of record has withdrawn and Plaintiff is self-
represented. (see attached). The plaintiff was not, herself, involved in the prior
discussions with the court regarding resolution of ongoing discovery and delay
issues in this case.

      Accordingly,

      IT IS ORDERED:

      1)    Under the circumstances presented, a pre-motion conference call is
unnecessary. Defendant shall raise its discovery issues by formal motion on or
before October 1, 2021. Absent prior notice of an address change, Defendant’s
motion shall be served on the self-represented Plaintiff by email and U.S. Mail
using the addresses within paragraph 4 of this order.
  8:18-cv-00495-RFR-CRZ Doc # 59 Filed: 09/21/21 Page 2 of 4 - Page ID # 122




       2)    Pursuant to the court’s local rules, Plaintiff’s response shall be filed
of record on or before October 18, 2021. To keep this case moving, no reply shall
be filed by Defendant absent leave of the court for good cause shown.

        3)    The summary judgment deadline remains October 18, 2021, and the
trial and pretrial conference settings are unchanged.

      4)     The clerk shall provide a copy of this order to the plaintiff:

             By email to: candace.arnetta@gmail.com, and by

             U.S. Mail to:   Candace White
                             18601 Bloom Street
                             Detroit, MI 48234

      Dated this 21st day of September, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
 8:18-cv-00495-RFR-CRZ Doc # 59 Filed: 09/21/21 Page 3 of 4 - Page ID # 123


From:            Cheryl Zwart
To:              Baumert, Michaelle L. (Omaha); zwart@ned.uscourts.gov; candace.arnetta@gmail.com
Cc:              Dinsmoor, Chris E. (Omaha); Pohlmeier, Brock J. (Omaha)
Subject:         RE: White v. United HealthCare Services, Inc. D. Neb. 8:18-cv-00495
Date:            Tuesday, September 21, 2021 12:23:51 PM
Attachments:     image001.png


Ms. Baumert:

On or before October 1, file a formal motion, with supporting brief and any evidence, as to the
issues raised in your email below.

Ms. Arnetta:

Under the court’s local rules, your response will be due 17 days after the motion is filed.

I will then enter a written order on the issues raised in Defendant’s motion.

Cheryl R. Zwart
U.S. Courts--Nebraska
100 Centennial Mall N. #566
Lincoln, NE 68508
(402) 437-1670



From: Baumert, Michaelle L. (Omaha) <Michaelle.Baumert@Jacksonlewis.com>
Sent: Tuesday, September 21, 2021 11:56 AM
To: zwart@ned.uscourts.gov; candace.arnetta@gmail.com
Cc: Dinsmoor, Chris E. (Omaha) <Chris.Dinsmoor@jacksonlewis.com>; Pohlmeier, Brock J. (Omaha)
<Brock.Pohlmeier@jacksonlewis.com>
Subject: White v. United HealthCare Services, Inc. D. Neb. 8:18-cv-00495

CAUTION - EXTERNAL:



Dear Judge Zwart:

I apologize for bothering the Court for more time again, but I think the parties need a short
conference. Last Wednesday, I learned from Plaintiff’s counsel that Plaintiff was not going to obtain
an Affidavit or any statement from Dr. Silberstein (Plaintiff’s former oncologist) to explain the
representations made to the Court and Defendant regarding Plaintiff’s cancer treatment.

After learning this, I informed Plaintiff’s counsel that I would be sending out the Subpoena to Dr.
Silberstein, so that the records information could be gathered as soon as possible, to allow
Defendant to file a Rule 37/41 Motion to Dismiss this matter based on Plaintiff’s subversion of the
discovery process and defiance of this Court’s orders for months. Before he withdrew, Mr. Riekes
 8:18-cv-00495-RFR-CRZ Doc # 59 Filed: 09/21/21 Page 4 of 4 - Page ID # 124


took the position that the Subpoena could not be issued without the Court’s involvement in
overruling Plaintiff’s June objections.

Plaintiff’s objections (attached here) were that the records and billing information of Dr. Silberstein
were irrelevant, outside the scope of discovery, not properly limited to the time period of the claims
or damages claimed by Plaintiff, unreasonably intrusive, and nothing more than a “fishing expedition
designed to harass and intimidate Plaintiff.” While Defendant believes these objections were
effectively overruled during the parties’ conference with the Court on June 29, Plaintiff’s counsel did
not agree last week. Mr. Riekes, of course, was not part of that June 29 conference. As you will
recall, during that June 29 conference, the Court allowed Plaintiff to agree to submit the Affidavit of
Dr. Silberstein as an alternative to the issuance of the Subpoena. Now that it is clear no Affidavit or
any other statement will be forthcoming from Plaintiff, Defendant contends that the Subpoena
should be issued. However, out of an abundance of caution, we would request a conference to
address this issue before proceeding.

Defendant would also appreciate the opportunity to discuss scheduling, to ensure there is adequate
time to file for Summary Judgment in the event its Motion to Dismiss is not granted. When the
parties had their September 13 conference, it was not clear that there would be grounds for a
Motion to Dismiss this matter. Now that those circumstances are more clear, Defendant would
request an extension of time on the Summary Judgment deadline to allow for receipt of the records
from Dr. Silberstein, and then briefing and a ruling on Defendant’s planned Motion to Dismiss under
Rules 37/41. Defendant contends that Plaintiff’s delays (both an unnecessary delay in finally
providing word that Plaintiff would not obtain the Silberstein Affidavit, and the unnecessary delay for
Defendant to obtain Dr. Silberstein’s records), should not serve to prejudice Defendant’s interests in
pursuing both Motions adequately.

Thank you again for your consideration of this matter.

Michaelle Baumert

           Michaelle L. Baumert


•
                          ​




           Attorney at Law

           Jackson Lewis P.C.
           10050 Regency Circle
           Suite 400
           Omaha, NE 68114
           Direct: (402) 827‑4270 | Main: (402) 391‑1991 | Mobile: (402) 850‑8889
           Michaelle.Baumert@Jacksonlewis.com | www.jacksonlewis.com

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
